Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
The listing of references, see pages 14 and 15, in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities: Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).  See MPEP 608.01(m).  Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “expanded color chart.”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 3 and 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical calculations without significantly more. The claim(s) recite(s) a computation by applying an “Error Correction” function utilizing a theoretical model. This judicial exception is not integrated into a practical application because claimed limitations are only directed at a computation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed limitations do not integrate the mathematical procedure into a practical application.  The Supreme Court requires a claim containing a mathematical formula to implement or apply that formula in a structure or process which, when considered as a whole, is performing a function which the patent laws were designed to protect (e.g., transforming or reducing an article to a different stat or thing).
To distinguish ineligible claims that merely recite a judicial exception from eligible claims that require an implementation of judicial exception, the Supreme Court uses a two-step framework: Step One (Step 2A), determine whether the claims at issue are directed to one of those patent-ineligible concepts; and Step Two (Step 2B), if so, ask “what else is there in the claims?” to determine whether the additional elements transform the nature of the claim into a patent eligible application.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, the first step / Prong One of Step One (Step 2A) to determine patent eligibility requires the determination of whether the claims at issue are directed to an enumerated patent ineligible concept.
Prong (1) requires the determination of (a) the specific limitations in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea and (b) determining whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated.
The enumerated patent ineligible concepts comprising:
(a) Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b) Certain methods of organizing human activity – fundamental economic principles / practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules / instructions) and 
(c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Claims 1-4 recite(s) a series of steps for computing various ink combinations. This judicial exception is not integrated into a practical application because the data gathering step [i.e. using “reduced set of color chart,” printed using the printer in claim 1] does not add a meaningful limitation to the method as it is insignificant extra-solution data gathering activity and is nothing more than generally linking the product to a particular technological environment.  
Accordingly, this judicial exception does not integrate the abstract idea into a practical application.  Specifically, claim 1 only recites computations by applying an “Error Correction” function that is computed/modeled based on a data set.  Claim 2 recites a profile is generated which is considered to be some computation utilizing the values of the expanded color chart.  It is not integrated into any practical application.  Claim 3 recites only computations to arrive at printing ink percentages.  This computed data is not integrated into any practical application.  Claim 4 merely computes a reflectance difference when a fluorescent ink property is present and is not integrated into any practical application.  .  Further, the inclusion of the various devices of claims 5-8 does not impose any meaningful limits on practicing the abstract idea as indicated above.  
Therefore, claims 1-4 are directed to an abstract idea.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A is reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background does not provide any indication that the printing device is anything other than a generic component, and the Symantec, TLI, and OIP
Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 4 and 5-8 are rejected under 35 U.S.C. 112(a) because the claim purports to invoke 35 U.S.C. 112(f) but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites where the expanded color chart values are predicted.  Claim 1 then recites where the correction function is modeled based on a difference/variance between a theoretical value and an actual value, the latter having been measured.  How are the measured values, which are representative of the reduce set of colors, then being compared to the expanded color chart?  Are there particular color points that are going to be used for the variance/difference determination?  How does the correction function apply this difference/variance determination if the chart that is supposed to be generated has more measurement points than the initial chart?  For purposes of examination, the Examiner considers the “expanded color chart” to have values modified that are then represented as the expanded color chart.  Claims 2, 3 and 5-8 are rejected for failing to remedy the ambiguity of claim 1 from which they each rely upon in some manner.
Claim 2 recites “The color profile generated using the “expanded color chart” of claim 1.  It is unclear and indefinite if claim 2 is supposed to be an independent claim or a claim dependent on claim 1.  Claim 2 is written in dependent form but is not drawn to the same inventive feature.  For purposes of examination, the Examiner considers claim 2 to be an independent claim.  
Claim 2 recites “...profile generated using the “expanded color chart” of claim 1.” The expanded color chart of claim 1, while ink values appear to be computed, a completed “expanded color chart” isn’t clearly ever generated.  For purposes of examination, the chart of claim 2 is considered as a color chart from which a profile may be determined.
Claim 3 recites “generating a color profile.”  Claim 3 is written in dependent form but is directed to a different focus, i.e. generating a color profile versus generating an expanded color chart.  It’s unclear and indefinite if claim 3 is supposed to be an independent claim or a dependent claim.  For purposes of examination the Examiner considers the claim to be an independent claim.
Claim 3 recites using the “expanded color chart of claim 1.”  The expanded color chart of claim 1, while ink values appear to be computed, a completed “expanded color chart” isn’t clearly ever generated.  If the profile is being computed/completed based on the chart values of claim 1, how are fluorescent inks now being applied?  Did the chart include fluorescent inks already?  If the chart didn’t include fluorescent inks in its construction, by what rule is a fluorescent ink now being considered?  If the chart did include a fluorescent ink, why wouldn’t a color now representative of that additional color that has expanded the gamut be so represented already?  What color is being converted?  What is considered an unsuccessful conversion?  How is the decision to utilize a fluorescent ink made?  By what metric is a conversion considered “unsuccessful?” For purposes of examination, the Examiner considers that to arrive at a particular gamut color, and additional ink is utilized in addition to the color chart to achieve a particular color.
Claim 4 recites a method of separating the fluorescence factor but only describes at best a mathematical decision.  It is indefinite as to what the claimed method actually is.  
Claim 4 recites “the fluorescence factor SRF, from the reflectance data by considering the difference of reflectance values above the substrate reflectance as SRF and 0 in all other cases where it is below the substrate reflectance.”  It is indefinite and unclear what the substrate is or represents as well as what the reflectance data represents.  What is a fluorescence factor?  The claim limitations do not provide clarity for these limitations.  For purposes of examination, the Examiner interprets this claim to measure in some manner a fluorescence value above or below some threshold.
Claim 4 recites the limitation "the fluorescence factor SRF, the reflectance data, the difference of reflectance values, the substrate reflectance."  There is insufficient antecedent basis for each of these limitations in the claim.
Claims 5 and 7 incorporates claim 2.  However, it is unclear and indefinite as to the scope of claim 2.  Therefore, claims 5 and 7 are similarly rejected.  For purposes of examination, the Examiner considers that claim 2 is representative of a profile 
Claim 5 recites “... apparatus consisting of a computing device, a color measuring device and a printer, to be profiled ...” It is unclear and indefinite which device and/or printer is intended to be profiled based on the claim language presented.  For purposes of examination, the Examiner interprets the claim to mean that the printer is what is being profiled.
Claim 5 recites “... the method of claim 2.”  Claim 2 is not a method.  It is indefinite as the claimed method does not exist.  In claim 2, the profile is generated using the expanded color chart.  It is unclear how, if the profile of claim 2 is used, how it uses the reduced set of chart.  For purposes of examination, the Examiner interprets the claim to mean wherein a printer is profiled using a reduced set of chart printed values.
Claim 6 recites “... apparatus consisting of a computing device, a color measuring device and a printer, to be profiled ...” It is unclear and indefinite which device and/or printer is intended to be profiled based on the claim language presented.  For purposes of examination, the Examiner interprets the claim to mean that the printer is what is being profiled.
Claim 7 recites “using the profiles of claim 2.”  Claim 2 does not recite nor include a plurality of profiles.  It is indefinite what “profiles” are being claimed.  For purposes of examination, the Examiner considers claim 7 using a color profile.
Claim 8 recites “using the profiles of claim 3.”  Claim 3 does not recite nor include a plurality of profiles.  It is indefinite what “profiles” are being claimed.  For purposes of examination, the Examiner considers claim 8 using a color profile.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatori et al., (US PgPub 20100053653 as provided by the applicant).
Regarding claim 1: Hatori discloses a method of generating "expanded color chart" representing various ink combination, for profiling a multi-color printing device or printer [a color correction unit 102 converts the CMYK values sent from the color conversion unit 101 into corrected values, so that the printer can obtain reproduction colors equivalent to a model printer, p0033], using "reduced set of color chart", printed using the printer [a limited number of points or colors are output on a color chart (i.e. a relatively small number of elements are printed compared to the number of colors that can be printed by the printer), p0046], where 
a. The expanded color chart is computed by applying "Error Correction" function to the expanded color chart predicted using a theoretical model of color prediction for a given ink combinations in the expanded chart [fluctuation model 202 changes the actually sent CMY values 212 to C'M'Y' values 901. The abstract concept of such a fluctuation model 202 can help in modeling and correcting for printer output fluctuations and color reproduction fluctuations ... the measured differences are interpolated across the C,M,Y space in order to predict a deviation between the actual print performance of the printer 103 and that desired according to the normal output look-up table for other (not measured) C,M,Y values [i.e. expanded color chart values], p0039-0042 & p0048-0050]. 
b. Error Correction function is computed/modelled as function of the variance/difference observed between the color values predicted by the theoretical model and the actual values measured for the ink combinations in the printed "reduced set of color chart" [the measured values of the patches are compared with the corresponding values in the normal output look-up table and as shown in at least Figures 4-6, p0048-0050].

Regarding claim 2: Hatori discloses the color profile generated using the "expanded color chart" of claim 1 [each input value C,M,Y of the color space is analyzed [i.e. using the reduced color set] as described above to create a color-correction look-up table [i.e. color profile comprising the expanded color chart values], p0048-0050 & p0052-0053].

Regarding claim 5: Hatori discloses an apparatus consisting of a computing device, a color measuring device and a printer, to be profiled with the reduced set of chart printed using the method of claim 2 [each input value C,M,Y of the color space is analyzed [i.e. using the reduced color set] as described above to create a color-correction look-up table [i.e. color profile comprising the expanded color chart values], p0048-0050 & p0052-0053].

Regarding claim 7: Hatori discloses a Printer using the using the profiles of claim 2 and articles printed thereof [the color correction unit 102 converts received CMY image data to data values C'',M'',Y'' in accordance with the color correction look-up table [i.e. color profile comprising the expanded color chart values] and then passes the converted image data to the printer 103 for printing. In this way the color correction unit 102 improves the color reproduction of image data sent to the printer for printing, p0048-0050 & p0052-0053].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatori et al., (US PgPub 20100053653 as provided by the applicant) in view of Iwanami et al., (Japanese Pub 2004-291508).
Regarding claim 3: Hatori discloses the method of generating color profile using the "expanded color chart" of claim 1 [see rejection of claim 1 above].
Hatori does not explicitly disclose utilizing a fluorescent ink.
Iwanami disclose in a related system from the same field of endeavor [Abstract] when one of more of the printing inks are fluorescent in nature, where a. Firstly, a color is converted into printing ink percentages using combination of inks not involving the fluorescent ink, when unsuccessful then [in an image output device that outputs an image based on image data read by an image input device such as a scanner, if an image is output only from a non-fluorescent colorant [i.e. some percentage of ink is applied], the saturation of the input image is reduced, p0027], b. The color is converted into printing ink percentages using the combination of inks involving the fluorescent ink(s) [if a recording agent in which a fluorescent colorant is mixed with a non-fluorescent colorant is applied, a color tone closer to the input image can be expressed [i.e. some percentage of each ink is mixed with each other], p0027].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Hatori the support for including a fluorescent colorant when a color response not attainable with non-fluorescent colorants are utilized as disclosed by Iwanami because , it is possible to reproduce a color with high lightness and saturation that cannot be reproduced from the first colorant, and to extend a color reproduction range as discussed by Iwanami in at least paragraph 0039.

Regarding claim 6: Hatori in view of Iwanami discloses an apparatus consisting of a computing device, a color measuring device and a printer, to be profiled with the reduced set of chart printed using the method of claim 3 [see rejection of claim 3].

Regarding claim 8: Hatori in view of Iwanami discloses a Printer using the using the profiles of claim 3 and articles printed thereof [see rejection of claim 3].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672